Title: To Thomas Jefferson from William H. Cabell, 19 August 1807
From: Cabell, William H.
To: Jefferson, Thomas


                        
                            Sir.
                            
                            Richmond Augt. 19. 1807
                        
                        I now enclose you General Mathews’s last letter, by which you will perceive that the Triumph and the
                            Colunbine have gone to sea—From the opinion given by General Mathews to the Collector, that the supplies for the
                            Colunbine should be regulated by a regard to the nearest Port, & not to the port from which she came, it would seem that
                            he could not have received my letter of the 10th. enclosing an extract from yours of the 7th on that subject—I therefore,
                            to day sent him a Duplicate—
                        I have just received your favor of the 17th enclosing tenders of service from certain Gentlemen who have
                            associated under the Act of Congress of Feby. last—they will be accepted & the proper commissions will be forwarded
                            to them—I have received a number of tenders, of a general nature, without any reference to the late requisition, or to
                            any act of Congress; and as they were considered as mere offers for repelling invasions made on this State, they were no
                            otherwise noticed than by having them published in the papers, with the thanks of the Executive—But I have since
                            understood that many of them were intended as tenders under the last Act of Congress—I shall therefore write to all who
                            made them, and request that their tenders may be more accurately defined; by which means I expect our country will secure
                            the services of many valuable Citizens
                        The troop of Cavalry will be immediately discharged, and all the other arrangements shall be made in the
                            neighbourhood of Norfolk conformably to your wishes—
                  I am with the highest respect Sir yr. Obt. St.
                        
                            Wm. H: Cabell
                            
                        
                    